Name: Commission Regulation (EEC) No 458/77 of 4 March 1977 correcting Regulation (EEC) No 2400/76 amending for the seventh time Regulation (EEC) No 2005/70 on the classification of vine varieties
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 3 . 77No L 60/8 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 458/77 of 4 March 1977 correcting Regulation (EEC) No 2400/76 amending for the seventh time Regula ­ tion (EEC) No 2005/70 on the classification of vine varieties THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine (*), as last amended by Regulation (EEC) No 2842/76 (2), and in particular Article 16 (4) thereof, Whereas the text of Article 1 (c) of Commission Regu ­ lation (EEC) No 2400/76 of 1 October 1976 amending for the seventh time Regulation (EEC) No 2005/70 on the classification of vine varieties (3), does not correspond to the text on which the Management Committee for Wine delivered its opinion ; whereas the Article submitted for the opinion of the Manage ­ ment Committee also in fact referred to the depart ­ ment of Vaucluse ; whereas it is therefore necessary to correct this error, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (c) of Regulation (EEC) No 2400/76, 'Vaucluse (84)' shall be added after 'Var (83)'. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 5 October 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1977 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 99, 5 . 5 . 1970, p. 1 . (2 ) OJ No L 327, 26 . 11 . 1976, p. 2 . (3 ) OJ No L 270, 2 . 10 . 1976, p. 19 .